Citation Nr: 1613453	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  08-33 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for left hearing loss.

2. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability (TDIU).

4. Entitlement to an evaluation in excess of 10 percent for peripheral vestibular disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) following rating decisions in November 2005, May 2008, August 2010, December 2011, and December 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran and his sister testified before a Decision Review Officer (DRO) in September 2009.  A transcript of the hearing has been associated with the claims file.  In August 2012, The Veteran and his sister also testified before the undersigned at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran was initially service connected for his psychiatric disorder in the November 2005 rating decision at which time he was assigned a 10 percent evaluation, effective June 24, 2005.  During the pendency of his appeal, the Veteran's psychiatric disorder was increased to 50 percent disabling, effective June 24, 2005, in an August 2010 rating decision.  The Veteran has indicated that he is not satisfied with the 50 percent rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In May 2013, the Board remanded the claims for further development.  The Veteran underwent VA examinations for hearing loss in April 2014 and October 2015, for PTSD in December 2014 and October 2015.  The RO has not issued a supplemental statement of the case (SSOC) addressing the new evidence, but in March 2016 the Veteran's representative waived RO review of all new evidence so that the Board can consider it in the first instance.

The issue concerning the evaluation of the peripheral vestibular disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from June 24, 2005, to September 21, 2009, the Veteran's PTSD has been manifested by symptoms that more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms analogous to flattened effect, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  From September 22, 2009, the Veteran's PTSD has been manifested by social anxiety, anger, irritability, difficulty in adapting to stressful circumstances, disturbances of motivation and mood, sleep disturbance, nightmares, flashbacks, isolating behavior, and obsessive rituals.  These manifestations are indicative of occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood, but are not reflective of total impairment in occupational and social functioning.

3.  Resolving all doubt in the Veteran's favor, the current bilateral hearing loss had its onset during his active military service.

4.  The Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  From June 24, 2005, to September 21, 2009, the criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  From September 22, 2009, the criteria for an evaluation of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for entitlement to service connection for left hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

4.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d at 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the Veteran's claim for PTSD, the claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

In light of the favorable decision to grant service connection for left ear hearing
loss and TDIU, as discussed below, the Board finds that no further discussion of
VCAA is necessary at this time.  Such represents a full grant of benefits sought on appeal as to those issues

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatments and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in September 2005, May 2006, December 2007, January 2010, April 2014, December 2014, January 2015, and October 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  The examiner considered the Veteran's statements and provided explanations for the findings made, relying on and citing to the records reviewed.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection for Left Ear Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

On appeal, the Veteran has averred that he has hearing loss in the left ear, for which he should be service-connected.  The relevant evidence in this case consists of the Veteran's service treatment records (STRs), VA audiological examinations dated November 2012 and April 2015, and the Veteran's statements. 

On enlistment into service, the Veteran was noted as having a 30 decibel loss at 4000 Hertz (Hz) on his enlistment, but otherwise generally normal hearing.  The Veteran denied having any hearing loss or other ear trouble on his report of medical history at that time.  During the Veteran's service, there are no service treatment records for any hearing, tinnitus, or other ear problems.  In July 1967, the Veteran had a normal ear, nose and throat examination, during which the doctor indicated that the Veteran's audiological examination was normal.  The Veteran's separation examination in July 1967 demonstrates a 30 decibel loss in the right ear at 4000 Hz and a 20 decibel loss at 6000 Hz.  Again, the Veteran's report of medical history does not reveal any complaints of hearing loss, tinnitus, or any other ear problems on separation from service.

In September 2006, the Veteran underwent a private audiological evaluation with Dr. A.H., Au.D, CCC-A.  In a letter, she noted that the Veteran was currently diagnosed with bilateral sensorineural hearing loss for greater than ten years, and also suffered from bilateral tinnitus.  She noted that his otologic and familial histories were unremarkable and that the Veteran had a history of previous noise exposure.  She noted that the Veteran provided a documentation of a history of high-frequency sensorineural hearing loss bilaterally, and that he reported he was exposed to loud sounds when he was serving in the military.  She stated that it was "more likely than not his hearing loss is a result of the acoustic trauma he has suffered."

In 2007, the Veteran submitted statements from his friends and family relating that as a child, the Veteran's hearing was very sharp, but that since his discharge from service his hearing acuity had decreased.  They remarked that the Veteran has to turn up the volume on the television and that he is constantly asking people to repeat themselves.

At his December 2007 VA audiological examination, the examiner noted that she reviewed the claims file and the Veteran's service medical records.  She noted that the entrance examination demonstrated normal hearing bilaterally from 500-6000 Hz, with the exception at 4000 Hz in the right ear.  She also noted that same mild dip at 4000 Hz in the right ear at separation, but that his separation audiogram was otherwise normal bilaterally.  She noted the July 1967 ear, nose and throat examination that noted normal hearing as well.  She noted Dr. A.H.'s letter and opinion.  During the examination, the Veteran reported decreased hearing acuity, which was first noted by his parents following his service.  He reported that his hearing loss has been progressive and that he has the greatest difficulty with television and discrimination of speech.  He also reported a history of constant bilateral tinnitus since service.  The Veteran denied any history of ear infections, surgery, familial hearing loss, head trauma, previous hearing aid use, or occupational/recreational noise exposure.  He did report, however, combat noise exposure, such as mortar shells, in service. 

Results from the December 2007 audiogram conducted at the VA examination reflect that puretone threshold, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
20
35
65
LEFT
0
15
20
25
30


Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear, using Maryland CNC tests.  She noted that the Veteran's pre-induction testing indicated hearing within normal limits except for a mild dip at 4000 Hz in the right ear and normal hearing in the left ear.  She noted that there was no change in the puretone thresholds at the time of separation from service.  She opined that the Veteran's currently diagnosed hearing loss was not caused by or the result of his military service and stated that although a private examiner had provided a positive nexus opinion, "the examiner did not have access to the Veteran's pre-induction and separation recorded which revealed no change in hearing acuity between the two examinations."  She also noted that the Veteran's claimed tinnitus was not the result of his military service as there is no evidence of record to support the Veteran's tinnitus claim.

The Veteran's private audiologist Dr. A.H. submitted another letter in July 2010, which noted that she had monitored the Veteran's hearing loss on a regular basis since 2005, and that he was most recently evaluated in May 2010.  She reiterated the Veteran's longstanding history of decreased hearing bilaterally in the high frequencies, reportedly due to a significant history of noise exposure.  He also suffered from bilateral tinnitus, which was common with noise exposure.  His ontological and familial histories were unremarkable.  She further stated that "results indicate a hearing loss that is often associated with noise exposure and with his history of gunfire and use of firearms without noise protection, a hearing loss like this can be expected."

At this August 2012 Travel Board hearing, the Veteran testified that he never fired his gun in the field while he worked for the New York police department, and that any firing took place in the practice range with earplugs.  That same month, the Veteran submitted statements from veteran friends who knew him before and while in Vietnam.  They commented his hearing was normal before being deployed, but that it had decreased after his return from Vietnam.  

Results from the April 2014 audiogram conducted at the VA examination reflect that puretone threshold, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
45
70
LEFT
5
10
15
20
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear, using Maryland CNC tests.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  She stated that she did not review the Veteran's claims file because his records were not available.  The examiner opined that the Veteran's hearing loss was at least as likely as not caused by or a result of an in-service event, and specifically state the Veteran was already service-connected for his right ear hearing loss.  The Veteran reported that he had difficulty hearing in a group setting with background noise and had to constantly ask people to repeat themselves.  He also had difficulty hearing the television. 

Results from the January 2015 audiogram conducted at the VA examination reflect that puretone threshold, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
60
70
LEFT
15
15
30
45
50

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear, using Maryland CNC tests.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner reviewed the Veteran's claims file and opined that the Veteran's hearing loss was less likely than not caused by or a result of an in-service event because the Veteran's hearing was within normal limits at his service entrance and separation examinations, and while he was exposed to acoustic trauma while in service, significant threshold shifts were not noted.  The Veteran reported that he had difficulty hearing clearly and mistook certain sounds, that he had to ask people to repeat themselves, and that he listened to music loudly.

Results from the October 2015 audiogram conducted at the VA examination reflect that puretone threshold, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
55
65
LEFT
15
10
25
25
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear, using Maryland CNC tests.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner reviewed the Veteran's claims file and opined that the Veteran's hearing loss was less likely than not caused by or a result of an in-service event because the Veteran "was found to have normal hearing in his left ear at the time of his separation with no evidence of significant threshold shifts in service and no report of hearing difficulty found in the Treatment Record."  The Veteran reported that he had difficulty hearing with background noise.

Upon review of the evidence, the Board finds that service connection for hearing loss in the left ear is warranted.  As an initial matter, the Board finds that the Veteran has left ear hearing loss under VA regulations.  See 38 C F R § 3 385 (2015).  In addition, the Board notes that the Veteran received the Combat Infantry Badge and that noise exposure has been conceded.

Next, the Board finds the Veteran and his family and friends are competent and credible in their testimony before the Board.  The Veteran is competent to describe the continuity of symptomatology for his hearing loss as it existed from his time of service, and the progressive worsening of symptoms through the years.  Similarly, the Veteran's family and friends are competent to depict the Veteran's hearing loss as they perceived it from the time they knew the Veteran prior to or during service to its gradual worsening over the years. 
 
The Board recognizes that the December 2007, January 2015, and October 2015 VA examiners opined that the Veteran's hearing loss was less likely than not caused by or a result of in-service noise exposure.  However, in September 2006 and July 2010, the Veteran's private audiologist opined it was "more likely than not his hearing loss is a result of the acoustic trauma he has suffered."  In addition, the April 2014 VA examiner opined that it was at least as likely as not that the Veteran's left hearing loss was caused by or the result of his in-service noise exposure, especially when taking into account that he was already service connected for his right hearing loss.

In view of the totality of the evidence, including the Veteran's experience in service associated with his conceded noise exposure, and his and his family's and friend's credible statements, the Board finds that the evidence of record is at least in equipoise as to the question of service connection, and that his left hearing loss is at least as likely as not due to noise exposure during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, and without ascribing error to the action by the RO, the Board concludes that service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Increased Initial Evaluation for PTSD

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD was rated as 50 percent disabling from June 24, 2005, under the General Rating Formula For Mental Disorders set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411, which evaluates impairment from PTSD.  

Pursuant to this diagnostic code, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Also of relevance, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms (e.g. depressed and mild insomnia) or some difficulty in social and occupational functioning but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  A GAF score of 71 to 80 denotes transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) with no more than slight impairment in social and occupational functioning.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).

Relevant medical evidence of record consists of VA examinations in September 2009, January 2010, December 2014, and October 2015; ongoing treatment with VA providers; and statements from the Veteran and his family and friends.

VA treatment records in July 2005 revealed that the Veteran was divorced and estranged from his ex-wife and their two adult children for the past 15 years.  The Veteran reported he lived alone and received financial help from his sister.  He exhibited anti-social traits and contended that he did not get along with people.  He was alert and cooperative with no suicidal or homicidal ideation.  He displayed appropriate affect with no hallucinations, as well as appropriate thought content.  The examiner noted that he was paranoid, anxious, and experienced sleep disturbance.  He had a GAF score of 55. 

At his September 2005 VA examination, the examiner noted that the Veteran was appropriately groomed and exhibited neutral mood and congruent affect.  The Veteran reported very infrequent and passive suicidal ideation but denied any intent or plan.  His speech was normal and thinking was relevant and goal oriented, and he did not claim to experience hallucinations or delusions.  He denied experiencing panic attacks, phobias, or obsessive thoughts or rituals.  The examiner noted that his sleep pattern was essentially normal and that his memory and concentration were intact.  The Veteran reported occasional use of alcohol but denied dependence.  The Veteran stated that he and his wife had divorced and that he had been in several relationships.  He contended that he had one good friend who was a fellow veteran and that he attended Veterans of Foreign Wars (VFW) meetings.  The Veteran described himself as socially withdrawn and expressed uncertainty as to why he had few friends. 

VA treatment records in October 2006 reflected that the Veteran was anxious and depressed.  He stated that he felt helpless, hopeless, emotionally distressed, alone, inadequate, insecure, and socially withdrawn.  The examiner opined that he was likely to function at a very low level of efficiency and would tend to overreact to even minor stress.  Clinical testing suggested severe level of emotional turmoil and psychopathology.  

VA treatment records in 2007 revealed that the Veteran had normal grooming and hygiene, that he was cooperative, had good eye contact, and displayed normal attention, concentration, and memory.  He denied any hallucinations and suicidal or homicidal ideations.  He attributed his decision to stop working due to a need to avoid confrontation and a lack of interest and ambition.  The examiner noted that he continued to be socially withdrawn, which the Veteran attributed to his hypervigilance, irritability, and feelings of estrangement.  He remained uninterested in activities and had very few outside acquaintances and no close friends.  He mostly stayed at his house and had no socialization.  He had started attending the Veteran Center but stopped because he was disappointed with his therapist.  His GAF scores were 50 and 55.  

A statement from the Veteran's mother in April 2007 explained that since he had returned from Vietnam he had been moody and unhappy; his wife had left him and had taken their sons, whom he had not seen for years; and that he had been unable to hold steady employment or maintain a romantic relationship.  Statements from his sister revealed that after his discharge from the military he became moody, short-tempered, reckless, and he began to exhibit complete disregard for authority.  She reported that he tried to hold several types of employment after he was dismissed from the New York police department but that his demeanor prevented him from getting along with people.  She remarked that he was estranged from his ex-wife and sons, and that he had had several romantic relationships but that none of them lasted.

VA treatment records in 2008 showed that the Veteran had flashbacks and nightmares once or twice per week, that he was less anxious as long as he kept to himself, and that he actively sought to avoid people and noises that aggravated his anxiety and irritability.  The Veteran reported that he stayed indoors and did not go out much because he became upset.  He denied any hallucinations and suicidal or homicidal ideations.  He displayed normal grooming and hygiene, and normal attention, memory and concentration.  His GAF scores were 50 and 55.

The Veteran submitted a statement in March 2009 remarking that he had been divorced for 20 years and estranged from his wife and children, and that he was unable to maintain or establish any meaningful relationships.  He reported that he experienced panic and anxiety attacks several times a week, as well as frequent bouts of depression.  He explained that he had very few friends and that he preferred to stay home alone in his room.  He described obsessive rituals, such as locking his door and looking under the bed. 

VA treatment records in August 2009 reflected that the Veteran had been a New York police officer until then 1980s and that he had been unable to maintain gainful employment thereafter.  The examiner noted that the Veteran had increasing problems dealing with people and noises, and that he was divorced and estranged from his wife and children.  The Veteran reported no relationships except with his sister, with whom he lived. 

At his September 2009 DRO hearing, the Veteran's sister testified that he had been living with her for four or five year.  She described the Veteran as moody and irritable, and that he engaged in obsessive rituals, such as checking that the doors and windows were locked, watching anything on the television with guns or wars, and telling her she is wasting water when she is doing the dishes or taking a long shower, which she related to the water shortage he experienced when in Vietnam.  She stated that he was becoming more obsessive and more difficult to live with.  The Veteran testified that he was estranged from his children for years, that he felt isolated, and that he had no recent hospitalizations.  He explained that he had been going to the Veteran Center to see a psychiatrist but that he stopped going because she stopped working with him after he told her he was still drinking.  He reported that he experienced daily anxiety, insomnia, nightmares, flashbacks, irritability and anger outbursts, difficulty concentrating and hypervigilance.  He contended that he did not socialize well and he preferred to be alone, and that he had been told he had a problem with authority.

In a September 2009 statement, the Veteran's mental health social worker reported that the Veteran suffered from panic attacks and that his PTSD symptoms" severely impeded his ability" to work.  She remarked that the Veteran led a "very solitary life with minimal interpersonal contact of any kind" and that "his participation in life is extremely marginal."  She commented that he continued to experience issues with "authority figures, anxiety, hypervigilance, and experienced ongoing symptoms of PTSD," such as sleep disturbance, flashbacks, nightmares of the war, avoidance of stimuli related to war trauma, severe isolationism, numbing, poor concentration, anger/irritability, flashbacks, and hypervigilance.  She noted that he had "substantial trust issues that also interfered with his ability to interact with others."

At his January 2010 VA examination, the Veteran reported that he lived with his sister and that he stayed in the house all the time and didn't socialize, that he had few people he could call or speak to, and that he suffered from panic attacks and obsessive rituals.  He explained that he mostly engaged in home-based activities but that he did drive a car, which his sister had purchased.  He reported that his marriage ended around the time he was released from prison and that he did not date.  The examiner observed that he was adequately dressed and groomed, with an appropriate behavior but restricted affect.  When the examiner asked him to describe his panic attacks, the Veteran did not report acute physiological disturbances that typify panic attacks.

At his August 2012 Travel Board hearing, the Veteran testified that he was estranged from his wife, had few friends, and that he would hang out with them perhaps once a month for a little while.  His sister reported that his care for his personal hygiene had decreased in the last year and that he no longer showered or shaved every day, except when he went out.  The Veteran stated that there was nothing going on in his life and that sometimes he wondered if it was really worth being around anymore, and that he occasionally thought about hurting himself but that he had never made plans to do it.  He explained that he was not comfortable with people of Asian descent and that he was being hypervigilant when around them.  He explained that he had no desire to do anything or go anywhere, and that the construction by his home was increasing his anxiety.

Lay statements from a friend submitted in September 2013 reported that the Veteran's PTSD symptoms have worsened.  He reported that the Veteran used to come to VFW meetings but rarely socialized, but that recently "he regressed and had arguments with other members, displaying aggression and anger," and that he stopped coming to VFW and stopped communicating unless he was engaged first.  He also stated that the Veteran appeared to be emotionless and that he preferred to remain at home alone.

At his December 2014 VA examination, the Veteran reported that he still lived with his sister and continued to be estranged from his children.  He stated that he still had some a few veteran friends with whom he talked to and got coffee with, and that he was attending VFW meetings.  The Veteran described his typical day as one where he would read magazines, watch television, talk to friends on the phone, and interact with his sister.  He contended that he was socially isolated and withdrawn and that he had not worked for many years because he did not want to interact with other people, his difficulty following directions, and his criminal background.  The examiner noted that he made poor eye contact, appeared distant, and that his mood with dysthymic with restrict affect.  His thought process was clear and logical, and there was no noticeable memory impairment, perceptual disturbances, or suicidal or homicidal ideations.  The examiner opined that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In a February 2015 statement, the Veteran contended that except for his sister, with whom he lived, his family relations were non-existent.  He explained that she took care of the laundry, food, and laid out his clothes for the day.  He claimed that he could not adapt to stressful circumstances, and that he locked his bedroom door and windows at night and checked under his bed.  He stated that he could not maintain effective relationships and had constant flashbacks and anxiety attacks.

At his October 2015 VA examination, the examiner noted that there had been no significant changes since the Veteran's last examination in December 2014.  He continued to live with his sister and describe himself as socially isolated.  He contended that his difficulty getting along with people and his criminal history made it hard to find and maintain employment.  The examiner noted that the Veteran was depressed, anxious, and had difficulty establishing and maintaining effective work and social relationships.  At his examination, the Veteran was appropriately dressed and groomed, and his hygiene was unremarkable.  He made adequate eye contact and was alert throughout his session.  He denied suicidal or homicidal ideations, as well as hallucinations and delusions.  His thought process and speech were unimpaired, and his memory was intact.  

After consideration of the pertinent evidence of record, the Board concludes that from June 24, 2005, to September 21, 2009, an evaluation in excess of 50 percent is not warranted.  Further, the Board finds that from September 22, 2009, an evaluation of 70 percent, but not higher, is warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also Mauerhan, 16 Vet. App. at 436.  

From June 24, 2005, to September 21, 2009, the evidence does not show that the Veteran exhibited occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  During this time period, the Veteran exhibited anti-social traits, and suffered from sleep disturbance, isolationism, irritability, and difficulty establishing and maintaining work and social relationships.  However, the Veteran did not report panic or anxiety attacks that affected his ability to function independently; to the contrary, he attended VFW meetings and had some interaction with acquaintances, as well as with his sister.  In addition, the Board notes that the Veteran was well-groomed and displayed appropriate behavior at all his VA examinations, and that his memory, speech, and thought process were essentially unimpaired.  Further, the Veteran did not have suicidal or homicidal ideations, did not experience hallucinations or delusions, and did not report that he engaged in obsessive rituals.  Thus, the Board does not find that the Veteran's symptoms approximated a 70 percent disability rating.  38 C.F.R. § 4.130.

From September 22, 2009, the evidence shows that the Veteran exhibited occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  During this time period, the Veteran reported that he had daily anxiety, nightmares, flashbacks, and that he was socially isolated.  His social worker reported that he suffered from panic attacks and that "his participation in life was extremely marginal."  His sister stated that his care for his personal hygiene had decreased and that he no longer showered or shaved every day except when he went out.  She also reported that he was irritable and moody.  In addition, the Veteran's friend related that he stopped going to VFW meetings and stopped communicating with others unless he was addressed first.  The Veteran also displayed aggression and anger outbursts, and engaged in obsessive rituals, such as checking and locking his door and windows.  He testified that he did not have any relationships except with his sister, with whom he lived.  However, the Veteran's thought process and communication remained unimpaired, he denied any hallucinations or delusions, and he was still able to engage in activities of daily living, such as driving and maintaining a minimal personal hygiene.  Thus, the Board does not find that the Veteran's symptoms approximate a 100 percent disability rating.  38 C.F.R. § 4.130.

In its analysis, the Board has considered the GAF scores of 50 and 55 assigned to the Veteran during the course of his VA treatments.  The Board concludes that they align more closely with a rating of 50 percent from June 24, 2005, to September 21, 2009, and with a rating of 70 percent from September 22, 2009, for his PTSD.  Prior to September 22, 2009, while the Veteran displayed depression, isolationism, and anxiety when dealing with social situations, he nevertheless still engaged in some social activities with fellow veterans and interacted with both his sister on a daily basis and with friends on a monthly basis.  However, from September 22, 2009, the Veteran only interacted with his sister, continued to be estranged from his children, and in addition to depression and isolationism he suffered from panic attacks and flashbacks. 

Regardless, the GAF scores assigned in a case are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  In so finding, the Board notes that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.21, 4.3, 4.126(a), 4.130, Diagnostic Code 9411.

Therefore, the Board finds that from June 24, 2005, to September 21, 2009, an evaluation in excess of 50 percent is not warranted, and that from September 22, 2009, an evaluation of 70 percent, but not higher, for the Veteran's PTSD is warranted.  38 C.F.R. § 4.130.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the Veteran's disability picture is contemplated by the rating schedule.  The Veteran claims to experience isolationism, obsessive rituals, depression, inability to establish and maintain effective relationships, and panic attacks.  These symptoms are all explicitly considered in the rating schedule.  Thus, the Board finds that at no time has the disorder under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that from June 24, 2005, to September 21, 2009, the claim for an initial evaluation in excess of 50 percent is not warranted, but that from September 22, 2009, an evaluation of 70 percent, but not higher, must be granted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411.

III. TDIU

A total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As noted above, the Veteran has been granted service connection for PTSD rated as 50 percent disabling from June 24, 2005, and as 70 percent disabling from September 22, 2009.  In addition, the Veteran is also service connected for diabetes mellitus, type II, rated as 10 percent disabling from June 24, 2005, and as 20 percent disabling from June 17, 2014; diabetic peripheral neuropathy of the right and left lower extremities, rated as 10 percent disabling from March 6, 2009, and as 20 percent disabling from June 17, 2014; tinnitus, rated as 10 percent disabling from July 13, 2006; peripheral vestibular disorder, rated as 10 percent disabling from September 10, 2008; and right ear hearing loss, rated as noncompensable from July 13, 2006.  The Veteran's combined disability rating is 80 percent. 

Given the 50 percent rating for PTSD and his combined evaluation of 80 percent, the Veteran meets the criteria for consideration for entitlement to a TDIU on a schedular basis because the rating satisfies the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The Veteran asserts that his service-connected disabilities prevent him from engaging in substantially gainful employment.  Information concerning the Veteran's employment history indicates that he worked for the New York police department for 11 years shortly after his discharge from service, and as a real estate agent and had various other short-term employment afterwards.  Information on the Veteran's education reveals that he obtained his Bachelors of Art. 

At his July 2005 VA examination, the Veteran reported that he was fired from the police department because of problems with authority and his conviction for arson.  At his September 2009 VA examination, however, the Veteran attributed his lack of employment to a lack of ambition and possibly alcohol abuse, as opposed to his PTSD.  A psychiatric assessment in October 2006 noted that he the Veteran grew increasingly unable to deal with other people, particularly after the incidents of September 11. 

In March 2009, the Veteran submitted a statement claiming that he had been unable to work for over 15 years because of this PTSD symptoms, which caused him to have conflicts with his peers in his work environment.  In September 2009, his social worker noted that his participation in life is extremely marginal and that he continued to have issues with authority figures, anxiety, hypervigilance, and substantial trust issues that also interfered with his ability to interact with others.

At this September 2009 DRO hearing, the Veteran testified that he last worked in 1989 and that he cannot get along with other people and does not socialize.  Further, at his August 2012 Travel Board hearing, the Veteran stated that he had no held employment for a full year's time since he was fired from the police department, and that he was not currently working because he does not get along with people and does not take direction well. 

At his January 2010 VA examination, the Veteran opined that he was unable to secure and maintain employment because of his PTSD and his social isolationism in particular.  The examiner took particular note of the Veteran's statement that "working with people is the problem he faces" when seeking employment, which he viewed as an outgrowth of his PTSD.  

At his December 2014 VA examination, the examiner stated that he was unable to comment on the effect of the Veteran's PTSD on his employability because he had "not worked nor has he applied for jobs or attempted to secure work since before that time."  The examiner noted that the Veteran acknowledged that "a combination of his criminal background, social withdrawal, and difficulty following orders were barriers to employment."  At his October 2015 VA examination, the Veteran continued to report that he had not actively sought employment in many years because of "his poor people skills coupled with his history of being convicted of felony arson," which made it difficult to obtain and keep work.

Upon review of the record, the Board finds that entitlement to a TDIU is warranted.  The Veteran has consistently stated that his inability to secure and maintain employment was due to his social isolationism, his inability to work with people and his troubles with authority.  As noted above, VA examinations noted that the Veteran suffered from depression, isolationism, anger outbursts, sleep disturbance, nightmares, and inability to work well with others.  The Veteran also stated that he suffered from panic attacks and flashbacks, and his social worker noted that his participation in life is extremely marginal and that he continued to have issues with authority figures, anxiety, hypervigilance, and substantial trust issues that also interfered with his ability to interact with others. 

Thus, the Board finds that the Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


ORDER

Entitlement to service connection for left hearing loss is granted.

From June 24, 2005, to September 21, 2009, entitlement to an initial rating in excess of 50 percent for PTSD is denied.

From September 22, 2009, entitlement to an evaluation of 70 percent, but not higher, for PTSD is granted.

Entitlement to a TDIU is granted.


REMAND

The Board finds that further evidentiary development is necessary before the Veteran's claim for entitlement to an evaluation in excess of 10 percent for peripheral vestibular disorder can be decided.

In December 2015, the RO continued the Veteran's evaluation of 10 percent for his peripheral vestibular disorder.  The Veteran filed a notice of disagreement (NOD) in January 2016.  This matter must thus be returned to the AOJ for appropriate consideration and issuance of a statement of the case regarding this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ must take appropriate action pursuant to 38 C.F.R. § 19.26 in response to the January 2016 NOD concerning the Veteran's claim for an evaluation in excess of 10 percent for peripheral vestibular disorder, including issuance of an SOC pertaining to this claim.  (Only if a timely substantive appeal is filed should this issue be returned to the Board.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


